DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
Election/Restrictions
Claims 1-5, 7, 10-11 and 24 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 9, 18-19 and 23 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 9, 18-19 and 23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/29/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles A. Greene (Reg. 55,223) on 02/04/2020.
The application has been amended as follows: 
In regards to claim 1, (Currently Amended) A chip antenna module comprising: 
a substrate comprising a plurality of layers; 
a chip antenna comprising a first body portion formed of a first dielectric substance, a second body portion formed of a second dielectric substance, a ground portion, and a radiating portion; and 
an auxiliary patch disposed on at least another layer of the substrate below the radiating portion to be overlapped with the radiating portion along a direction perpendicular to the surface of the at least one layer, 
wherein the chip antenna is mounted on a surface of at least one layer of the substrate and configured to radiate a radio signal, and 
wherein the radiating portion is disposed between the first body portion and the second body portion, and wherein the ground portion is disposed to face the radiation portion with the first body portion interposed between the ground portion and the radiating portion.
In regards to claim 23, (Currently Amendment) A chip antenna module comprising:
a substrate; 
a chip antenna mounted on the substrate and comprising a first body portion formed of a first dielectric substance, a second body portion formed of a second dielectric substance, a ground portion, and a radiating portion configured to radiate a radio signal mounted the substrate and comprising a radiating portion configured to radiate a radio signal; and 
auxiliary patches disposed in the substrate at positions corresponding to the radiating portion with respect to a mounting direction of the chip antenna on the substrate, the auxiliary patches comprising at least two auxiliary patches that are electrically connected to each other and at least one auxiliary patch that is not electrically connected to any other of the auxiliary patches,
wherein the radiating portion is disposed between the first body portion and the second body portion, and
wherein the ground portion is disposed to face the radiating portion with the first body portion interposed between the ground portion and the radiating portion.
Allowable Subject Matter
Claims 1-5, 7 and 9-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1-5, 7, 9-11 and 24, the cited prior art of record not teach or suggest an apparatus with over other claim “a chip antenna comprising a first body portion formed of a first dielectric substance, a second body portion formed of a second dielectric substance, a ground portion, and a radiating portion; and an auxiliary patch disposed on at least another layer of the substrate below the radiating portion to be overlapped with the radiating portion along a direction perpendicular to the surface of the at least one layer, wherein the chip antenna is mounted on a surface of at least one layer of the substrate and configured to radiate a radio signal, and wherein the radiating portion is disposed between the first body portion and the second body portion, and wherein the ground portion is disposed to face the radiation portion with the first body portion interposed between the ground portion and the radiating portion” as recited in claim 1.
In regards to claims 12-22 and 25, the cited prior art of record not teach or suggest an apparatus with over other claim “a director disposed to face the radiating portion with the second block interposed between the director and the radiating portion; and an auxiliary patch disposed on at least another layer of the substrate below one or both of the radiating portion and the director to be overlapped with one or both of the radiating portion and the director along a direction perpendicular to the surface of the at least one layer, wherein the radiating portion is disposed between the first block and the second block, and3Application No. 16/259,005 Docket No. 013057.1741wherein the ground portion is disposed to face the radiating portion with the first block interposed between the ground portion and the radiating portion.” as recited in claim 12.
In regards to claim 23, the cited prior art of record not teach or suggest an apparatus with over other claim “a chip antenna mounted on the substrate and comprising a first body portion formed of a first dielectric substance, a second body portion formed of a second dielectric substance, a ground portion, and a radiating portion configured to radiate a radio signal; auxiliary patches disposed in the substrate at positions corresponding to the radiating portion with respect to a mounting direction of the chip antenna on the substrate, the auxiliary patches comprising at least two auxiliary patches that are electrically connected to each other and at least one auxiliary patch that is not electrically connected to any other of the auxiliary patches, wherein the radiating portion is disposed between the first body portion and the second body portion, and wherein the ground portion is disposed to face the radiating portion with the first body portion interposed between the ground portion and the radiating portion.” as claim 23.
The claim in the application are deemed to be directed to an nonobvious improvement over Chikagawa et al [US 2002/0027018 A1] who teaches a ceramic electronic part including the invented multilayer ceramic substrate and at least one electronic part device, which electronic part device is mounted on the multilayer ceramic substrate and constitutes a circuit with the plural inner electrodes.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177.  The examiner can normally be reached on M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844